/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      July 22, 2014

                                   No. 04-13-00593-CV

                                    Venus MINSAL,
                                       Appellant

                                            v.

                                    Abel H. GARCIA,
                                        Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-18466
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER

       Appellant’s motion to amend appellant’s brief is GRANTED. Appellee’s motion for an
extension of time to file his brief is GRANTED. Appellee’s brief is due on July 26, 2014.



                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court